       Case 2:21-cv-02321-JWB-GEB Document 1 Filed 07/23/21 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS

SIGNATURE FLOORING, INC.,                            )
                                                     )
             Plaintiff,                              )
v.                                                   )
                                                     )       Case No.   2:21-cv-2321
SHAW INDUSTRIES, INC.,                               )
                                                     )
             Defendant.                              )

                                   NOTICE OF REMOVAL

       To:     The Honorable Judges for the United States District Court
               For the District of Kansas, and

               Clerk of the District Court of Johnson County, Kansas

       COMES NOW defendant Shaw Industries, Inc., by and through its attorneys of record,

Baker Sterchi Cowden & Rice, LLC, of Overland Park, Kansas, and pursuant to 28 U.S.C.

§§1441 and 1446, removes this action from the District Court of Johnson County, Kansas, to the

United States District Court for the District of Kansas.

       As grounds for this removal, defendant states the following:

       1.      This is an action in which the District Courts of the United States have been given

original jurisdiction under the provisions of 28 U.S.C. §1332, in that diversity of citizenship

exists between plaintiff and defendants, and the amount in controversy, based upon plaintiff’s

Petition and upon information and belief, exceeds the sum of Seventy-Five Thousand Dollars

($75,000) exclusive of interests and costs.

       2.      On June 23, 2021, Plaintiff Signature Flooring, Inc. filed a Petition in the District

Court of Johnson County, Kansas, captioned Signature Flooring, Inc v. Shaw Industries, Inc.,

Case No. 21CV02773 (the “State Court Action”).
       Case 2:21-cv-02321-JWB-GEB Document 1 Filed 07/23/21 Page 2 of 3




       3.      Shaw Industries, Inc. was served in the State Court Action on June 25, 2021. This

Notice is filed within 30 days after service upon the defendant.

       4.      Thirty (30) days have not expired since any defendant received copies of the

initial pleading setting forth plaintiff’s claims for relief as the defendant Shaw Industries, Inc.,

was served on June 25, 2021.

       5.      Based on the Petition filed by plaintiff, defendant reasonably believes and states

that plaintiff is now, and was at the time of the commencement of this action, a Kansas

corporation with its principal place of business in the State of Kansas. See Petition, Exhibit A.¶

1.

       6.      Defendant Shaw Industries, Inc. is now and was at the time of the commencement

of this action, a corporation incorporated in the state of Georgia with its principal place of

business in Dalton, Georgia.

       7.      The amount in controversy regarding plaintiff’s claims for damages is specifically

pled in plaintiff’s Petition as being an amount in excess of $75,000 (exclusive of interest and

costs). Therefore, the amount in controversy requirement of 28 U.S.C. § 1332(a) is satisfied. See

Petition, Exhibit A p. 8.

       8.      The United States District Court for the District of Kansas is the appropriate court

for filing a Notice of Removal from the District Court of Johnson County, Kansas, where the

action is pending. Accordingly, defendant Shaw Industries, Inc., seeks to remove this action to

the United States District Court for the District of Kansas.

       9.      Pursuant to 28 U.S.C. §1446(a), copies of all pleadings, process and orders served

upon this defendant in this action are attached hereto and marked as Exhibit A.




                                                 2
        Case 2:21-cv-02321-JWB-GEB Document 1 Filed 07/23/21 Page 3 of 3




        10.     Pursuant to 28 U.S.C. §1446(d), defendant Shaw Industries, Inc., has served a

copy of this Notice of Removal upon all adverse parties contemporaneously with the filing of

this Notice of Removal.

        11.     Pursuant to 28 U.S.C. §1446(d), defendant Shaw Industries, Inc., has served a

copy of this Notice of Removal on the Clerk of the District Court of Johnson County, Kansas.

        12.     Pursuant to U.S.C. §1411(a), defendant Shaw Industries, Inc., hereby demands a

trial by jury on all issues so triable.

        WHEREFORE, defendant Shaw Industries, Inc., removes this action from the District

Court of Johnson County, Kansas, to the United States District Court for the District of Kansas.



                                                  BAKER STERCHI COWDEN & RICE, LLC

                                                  /s/ Hal D. Meltzer
                                                  Hal D. Meltzer             KS #10121
                                                  Megan Sterchi Lammert KS #27161
                                                  51 Corporate Woods
                                                  9393 West 110th Street, Suite 500
                                                  Overland Park, KS 66210
                                                  Telephone: (913) 451-6752
                                                  Facsimile: (816) 472-0288
                                                  meltzer@bscr-law.com
                                                  msterchi@bscr-law.com
                                                  ATTORNEYS FOR DEFENDANT
                                                  SHAW INDUSTRIES, INC.

                                    CERTIFICATE OF SERVICE

         The undersigned hereby certifies that on the 23rd day of July, 2021, a true and correct copy
of the foregoing document was sent electronically and/or mailed to the following:

Lee B. Brumitt
Benjamin J. Stringer
Dysart Taylor Cotter McMonigle & Brumitt, P.C.
4420 Madison Ave., Suite 200
Kansas City, MO 64111
ATTORNEYS FOR PLAINTIFF
                                                       /s/ Hal D. Meltzer

                                                   3
